       Case 2:20-cr-00112-JAM Document 68 Filed 08/20/21 Page 1FILED
                                                                  of 1
                      UNITED STATES DISTRICT COURT         August 20, 2021
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:20-cr-00112-JAM

                Plaintiff,

      v.                                            ORDER FOR TEMPORARY
                                                        RELEASE OF
GREGORY TABAREZ                                      PERSON IN CUSTODY

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release GREGORY TABAREZ Case No.

2:20-cr-00112-JAM Charges 21 USC § 846 and 841(a)(1) from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety as stated on the record

                             in open court.

                             Corporate Surety Bail Bond

                             (Other): Defendant temporarily released on

                             Saturday,8/21/2021 between 9:00 AM and 10:00 AM

                         X   to Investigator Paul Schindler. Defendant to self-

                             surrender to the Sacramento County Mail Jail by 5:00

                             PM on 8/21/2021.

      Issued at Sacramento, California on at 8:00 AM on August 20, 2021

 Dated: August 20, 2021
